Title: From George Washington to William Gordon, 20 April 1786
From: Washington, George
To: Gordon, William



Dr Sir,
M[ount] Vernon 20th Aprl 1786.

Mr Lund Washington having expressed a wish to quit business & live in retirement & ease, I could not oppose his inclination; & his having carried these desires into effect, that kind of business which he usually transacted for me, is now thrown on my shoulders in addition to what they bore before, & has left me less time than ever for my numerous correspondences & other avocations. I mention this by way of apology for not having acknowledged the receipt of your several late favors, at an earlier date.
As soon as your subscription papers came to my hands, I offered

one in Alexandria & sent another to Fredericksburgh: from the first, a specific return has been made of the subscribers & is now enclosed; from the other, eleven pounds have been sent me without the paper; the Gentleman (the Hon[orabl]e James Mercer Esqr. one of the Judges of our General Court) having informed me that he would take it with him to Richmond, and endeavor to encrease the number of subscribers there. This sum of eleven pounds added to the amount of the paper inclosed, makes £42 with which I have bought a Bill on Rhode Island. I endeavoured to get one on Boston, but could not without waiting; which I thought might be more inconvenient, than the negotiation at the former place.
Your Cypher came safely to hand—I have not had leisure to examine it, but presuming no difficulty will arise in the use, I have laid it by ’till occasion may call it forth. From the purport of your letters, you must be on the eve of your departure for Europe. My best wishes, in wch Mrs Washington & the family join me, are offered for a prosperous voyage, & the accomplishment of your plans. I am Dr Sir &c.

G: Washington


Note—the Bill referred to in the above is drawn by Josiah Watson & Co., on Messrs Cromel & Caleb Child, Merchants, Warren, Rhode Island for £42 at three days sight with or without advice; & is dated the 19th April 1786.

